Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jamie J. Zheng (reg. no. 51167) on 10/19/2021.

Claims 3 and 9 have been amended as follow:

3. (Currently Amended) The method according to claim 1, before receiving the first data content sent by the physical adapter, further comprising: CHO17-04US2Response to Office Actionpreconfiguring, according to a number of virtual network adapters managed by the Vrouter, [[a]]the same number of Vswitch logical ports in the Vswitch and [[a]]the same number of Vrouter logical ports in the Vrouter, respectively, wherein a port identifier of a respective Vswitch logical port uniquely corresponds to a port identifier of a corresponding Vrouter logical port; and generating a mapping table in which a correspondence among the respective Vswitch logical port, the corresponding Vrouter logical port, and a corresponding virtual network adapter is recorded.

the same number of Vswitch logical ports in the Vswitch and [[a]]the same number of Vrouter logical ports in the Vrouter, respectively, wherein a port identifier of a respective Vswitch logical port uniquely corresponds to a port identifier of a corresponding Vrouter logical port; and generating a mapping table in which a correspondence among the respective Vswitch logical port, the corresponding Vrouter logical port, and a corresponding virtual network adapter is recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art fail to teach or render obvious to the claim limitation: regarding claims 1, 7 and 13 “a first Vswitch logical port by which to send the first data content, and adding a port identifier of the first Vswitch logical port into the first data content; sending, by the Vswitch, the first data content to a Vrouter using the first Vswitch logical port and a Virtio port shared by the Vswitch and the Vrouter; receiving, by the Vrouter, the first data content using a first Vrouter logical port uniquely corresponding to the port identifier of the first Vswitch logical port, and sending the first data content to a first virtual network adapter corresponding to the first Vrouter logical port; receiving, by a protocol stack, the first data content decapsulated by the first virtual network adapter, converting the first data content into second data content, and sending the second data content to a second virtual network adapter; receiving, by the Vrouter, using a second Vrouter logical 

Cooper et al. US20140115578A1, as listed in applicant submitted IDS and EPO search report, in para. [0054-0059 & 0071-0085 & 0013-0014 & 0034-0048 & 0101-0128] teaches modify the packet to include network addresses (e.g., MAC addresses) for each VSA of the policy. SR-IOV runs on NIC 1110 and effectively removes hypervisor 1120 and its virtual switch (vSwitch) 1122 from the process of moving data to and from guest VM 1130-2. However, the prior art fails to teach the claim limitation cited above.

Yu et al. US20200236041A1 in para. [0037-00440] and Fig. 1 Traffic corresponding to a logical overlay network that is to be encapsulated/decapsulated as part of communication over the underlay network 122 may be directed to the VTEP virtual interface 134. For example, the VTEP virtual interface 134 may be associated with software components, or it may itself, provide Layer 2 tunneling services for encapsulating egress packets from VMs and decapsulating ingress packets to implement a logical overlay network to interconnect VMs running on different hosts as part of the same layer 2 logical overlay network. However, the prior art fails to teach the claim limitation cited above.

Bakiaraj et al. US 10708082 B1 teaches Open vSwitch to perform distributed virtual multilayer switching between one or more virtual NICs (vNICs) for hosted virtual machines, where such vNICs may also represent a type of virtual hardware component that provide virtual network interfaces to virtual network endpoints. Any of NICs 13 may provide one or more virtual hardware components 21 for virtualized input/output (I/O). A virtual hardware component for I/O maybe a virtualization of a physical NIC 13 (the "physical function"). For example, in Single Root I/O Virtualization (SR-IOV).  However, the prior art fails to teach the claim limitation cited above.

Sarva US 20200204492 A1 teaches in para. [0048] Virtio, and Encapsulation and/or de-capsulation of virtual network packets within physical network packets may be performed by virtual router 120. And in para. [0052] Virtual routers 21 terminate virtual 

Hu et al. US 20160147556 A1 teaches in Fig. 4 and Fig. 5 Virtio sharing the interface. However, the prior art fails to teach the claim limitation cited above.


Therefore, claims 1-13 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/10/2021, with respect to 112 2nd rejection have been fully considered and are persuasive.  The 112 2nd rejection of claims 3, 5, 9 and 11 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 10/10/2021, with respect to 101 rejection have been fully considered and are persuasive.  The 101 rejection of claim 13 has been withdrawn.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468